Citation Nr: 1747635	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  17-53 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a compensable rating for a bilateral hearing loss disability.  

2.  Entitlement to a compensable rating for residuals of ganglion cyst of the right wrist, rated as a scar.

(The issues of entitlement to a rating higher than 10 percent for residuals of right hand sprain and entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU) are addressed in separate decisions.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel 


INTRODUCTION

The Veteran served on active duty in the U.S. Army from August 1975 to May 1983. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran was afforded a Travel Board hearing in June 2015.  A transcript of the hearing is of record.  

The issue of entitlement to a compensable rating for residuals of ganglion cyst of the right wrist, rated as a scar is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Hearing impairment is no worse than Level I in the right ear and Level II in the left ear.



CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VETERANS CLAIMS ASSISTANCE ACT OF 2000 (VCAA)

The Board initially notes that VA has procedural requirements pursuant to The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096(Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).  A review of the record does not disclose that the Veteran and his representative have specifically raised any procedural issues to the AOJ or the Board, even when construing the Veteran's contentions liberally.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (Board required to address only those procedural arguments specifically raised by the Veteran, though at the same time giving the Veteran's pleadings a liberal construction).  

The Board acknowledges that during the June 2017 hearing the Veteran requested another VA audiological examination.  The Board, however, finds that the September 2015 VA examination and the November 2015 private audiological evaluations are sufficient to address the claim for an increased rating.  As the Maryland CNC test was used in the private November 2015 examination, it may be considered for VA rating purposes.  See 38 C.F.R. § 4.85.  The Veteran has not expressed that his hearing loss disability has worsened since those examinations.  Accordingly, the Board finds that another VA examination is not needed to determine the current level of severity of the Veteran's hearing loss disability. 

ANALYSIS 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule). 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal concerning an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the 'staging' of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127; see also Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran appeals the denial of a compensable rating for a bilateral hearing loss disability.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

The severity of a hearing loss disability is determined by applying the criteria set forth at 38 C.F.R. § 4.85.  Under these criteria, evaluations of bilateral hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average pure tone hearing threshold level, as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000, and 4,000 Hertz, or cycles per second, divided by four.  This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85(a), (d). 

Table VI, "Numeric Designation of Hearing Impairment Based on Pure tone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the pure tone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and pure tone threshold average intersect.  38 C.F.R. § 4.85(b).

Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing, while the vertical columns represent the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect. 38 C.F.R. § 4.85(e).  In addition, 38 C.F.R. § 4.86 applies to exceptional patterns of hearing impairment.  Under its provisions, when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman Numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately. When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher numeral.  38 C.F.R. § 4.86.

The September 2015 VA audiological evaluation revealed an average right ear pure tone decibel loss of 41.25 with speech recognition of 100 percent.  This corresponds to a numeric designation of Level I hearing in the right ear.  38 C.F.R. § 4.87, Table VI.  The Veteran had a left ear average pure tone decibel loss of 57.5 with speech recognition of 100 percent.  These findings are consistent with Level II hearing in the left ear.  These combined numeric designations result in a noncompensable rating under Diagnostic Code 6100.  38 C.F.R. § 4.85, Table VII.

The November 2015 private audiological evaluation revealed an average right ear pure tone decibel loss of 33.75 with speech recognition of 92 percent.  This corresponds to a numeric designation of Level I hearing in the right ear.  38 C.F.R. § 4.87, Table VI.  The Veteran had a left ear average pure tone decibel loss of 46.25 with speech recognition of 92 percent.  These findings are consistent with Level I hearing in the left ear.  These combined numeric designations result in a noncompensable rating under Diagnostic Code 6100.  38 C.F.R. § 4.85, Table VII.

As shown above, the VA audiometric examinations support a noncompensable rating for bilateral hearing loss and no more during this period of time. Furthermore, during this time the appellant did not have an exceptional pattern of hearing as defined by 38 C.F.R. § 4.86 given that the results of audiology testing did not show pure tone thresholds at all four of the specific frequencies of 55 decibels or more.  The results also fail to show that the pure tone threshold were 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz in either ear. Accordingly, a compensable evaluation for bilateral hearing loss is not warranted.

The Board notes that the VA examination included discussion of the Veteran's reported functional impacts which include difficulty hearing speech and the television even with hearing aids.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  With regard to functional impairment, including the Veteran's reports of difficulty communicating, his speech discrimination abilities were specifically measured by VA audiological examinations and this functional impairment has thus been taken into account as part of the currently assigned evaluation.  Martinak, 21 Vet. App. 455.  Specifically, such criteria contemplate the difficulty the Veteran had hearing in all situations, even in background noise.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that the rating criteria for hearing loss contemplate the functional effects of difficulty hearing and understanding speech).

The Veteran's assertions that he generally manifests decreased hearing acuity are credible.  In determining the actual degree of disability, however, the examination findings are more probative of the degree of impairment.  

As noted above, the Court has noted that the assignment of disability ratings for hearing impairment is derived at by a mechanical application of the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann.  In this case, the numeric designations warrant no more than a noncompensable evaluation.  38 C.F.R. §§ 4.85 and 4.86, Diagnostic Code 6100.  Accordingly, the rating assigned for the Veteran's bilateral hearing loss disability accurately reflects the degree of his service-connected hearing impairment.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.85, Diagnostic Code 6100.

The claim is denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Entitlement to a compensable rating for a bilateral hearing loss disability is denied.  


REMAND

The Veteran appeals the denial of a compensable rating for residuals of ganglion cyst of the right wrist, rated as a scar.  He was last afforded a VA examination in relation to his claim in October 2014.  During that examination, it was found that the Veteran did not have painful scar.  In June 2017, however, the Veteran's wife expressed that the Veteran's hand and wrist hurt him all the time and that he does not have any hand strength.  The Veteran also testified that his hand swells and that he has wrist pain with movement.  He also expressed that he now wears a wrist brace.  As the record shows that his residuals of ganglion cyst of the right wrist, rated as a scar, may have increased in severity since the last VA examination, a remand is warranted to afford the Veteran another examination.  

Additionally, the Veteran expressed during his June 2017 hearing that he has been seen for his right hand and wrist over the past year and a half.  While some treatment records from the Audie L. Murphy Memorial Hospital during this time frame are of file, the Board is not certain that all the records relating to the Veteran's wrist and hand since 2016 have been obtained.  On remand, ongoing VA and private treatment records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims folder any outstanding VA outpatient treatment records since 2016.  

2.  Ask the Veteran to authorize VA to obtain any outstanding and relevant private treatment records pertaining to his disability.  All attempts to procure such records must be documented in the file.

3.  Schedule the Veteran for VA examination to ascertain the current severity and manifestations of his service-connected residuals of right wrist disability, rated a scar.  Access to VBMS must be made available to the examiner for review.  In accordance with the latest worksheets for rating scars, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints and the nature and extent of his disability.  The examiner must be sure to address the applicable rating criteria to include addressing whether there is impairment of function.  A complete rationale for any opinion expressed must be provided.

4.  Upon completion of the above requested development and any additional development deemed appropriate, the AOJ should readjudicate the remanded issue.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.



The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


